DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7,10-13,16, is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Heap US 7,568,994.
In Re 1-4,7 Heap teaches
1. A hybrid electric vehicle (title), comprising: 
a parallel hybrid powertrain (fig 1) comprising: 
an engine (14); 
a transmission (10 col 2 ll 50-60, especially 28); 
a battery system (abstract, at least 21 and associated components); 
a first electric motor (56 MG-A) coupled to the engine (FIG 1) by a first clutch (col 2 ll 48-53) between the engine and the first electric motor (col 2 ll 48-53); 
a second electric motor (72 MG-B) coupled to the transmission and to the first electric motor by a second clutch (at least C4 or any other associated clutch diagrammed between 56 and 72) between the first and second electric motors; and 
a controller (any of figs 2-8 and controllers of fig 1 especially “cost” and “optimization”) configured to control the parallel hybrid powertrain for optimal operation across a plurality of different propulsion (table 1 modes col 6 ll 35-45) and charging modes (col 7 ll 40-67), including calculating cost values for each of the engine and the first and second electric motors and selecting optimal propulsion and charging modes based on  a minimum cost value (col 9 ll 30-45) calculated using a minimum cost equation (construed as segment 260, fig 8 col 6 l 33 to col 10 l 40) based on the calculated cost values (abstract, figs 6-8, at least col 8 ll 20-35)  and a set of at least one of (Markush) penalty factors and penalty functions (col 10 ll 19-20) relating to (examiner notes broad term “relating to”) an electricity power change (construed as “battery state of charge” col 10 ll 15-25), a torque change rate (remaining terms optional), engine start-stop frequency, transmission shift frequency, and thermal states relative to overheating. (at least all figs and cols).  
2. The hybrid electric vehicle of claim 1, wherein the controller is configured to execute a launch procedure (propel vehicle from stationary col 6 ll 35-45) whereby the vehicle is launched using only the second electric motor for propulsive torque (engine off with col 6 ll 60-65 “They are independent of engine to output power flow, thereby enabling both to be motors, both to function as generators, or any combination threof.” That is engine off and first motor either disengaged or generating power from second motor propulsive torque at launch).  
3. The hybrid electric vehicle of claim 2, wherein the launch procedure further comprises the controller speed matching the engine with at least one of the first and second electric motors (fig 3 with No = Ni in either mode I or mode II which matches engine and electric motor speed).  
4. The hybrid electric vehicle of claim 1, wherein the controller is further configured to control the parallel hybrid powertrain to operate in a charge sustaining mode or a charge depletion mode for the battery system (col 3 ll 30-56, construed as “being charged or discharged”).
7. The hybrid electric vehicle of claim 1, wherein the transmission does not include a torque converter (Heap does not teach a torque converter).  

In Re 10-13,16, claims 10-13,16 rejected over in re 1-4,7 as taught by Heap as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heap US 7,568,994 in view of Aoyama et al US 6,026,921
In Re 8, Heap is silent as to although Aoyama teaches wherein the controller is configured to start the engine using the first electric motor (col 1 l 63 – col 2 l 67).  Aoyama further teaches using the electric motor to start the engine (col 1 l 63 – col 2 l 67).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Aoyama’s start to Heap’s vehicle in order to start the engine.
In Re 9, Heap further teaches wherein the engine does not include a starter (Heap does not teach a starter).
In Re 17-18, claims 17-18 rejected over in re 8-9 as taught by Heap in view of Aoyama as described above.

Allowable Subject Matter
Claims 5,6,14,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious a parallel vehicle two clutch two electric motor controller with a minimum cost determination integral equation including all of the variables contained in the equation of claims 5 and 14 in combination with the other claim limitations.
The IDS includes NPL Hofman et al “Rule-based energy management strategies for hybrid vehicles” which includes other variables in a minimum cost determination integral equation but not all variables as claimed in claim 5 and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747